Citation Nr: 1015103	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-19 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to December 17, 
2007 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

2.  Entitlement to an effective date prior to December 17, 
2007 for eligibility to Dependents' Educational Assistance 
(DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1. The RO received the Veteran'' application for increased 
compensation based on individual unemployability on December 
17, 2007 and no earlier.

3. Service connection is in effect for the following 
disabilities: chronic renal insufficiency; diabetic 
neuropathy associated with diabetes mellitus, evaluated as 60 
percent disabling effective December 8, 2003; posttraumatic 
stress disorder, evaluated as 50 percent disabling effective 
October 6, 2003;  type II diabetes mellitus, evaluated as 20 
percent disabling effective September 13, 2001; tinnitus, 
evaluated as 10 percent disabling effective October 6, 2003; 
diabetic retinopathy, evaluated as 10 percent disabling 
effective December 8, 2003; malaria plasmodium falciparum, 
evaluated as 10 percent disabling effective January 17, 1991; 
and status post amoebic hepatic abscess without residuals, 
evaluated as noncompensable effective January 17, 1991.

4. There is no competent evidence of unemployability, related 
to service-connected disability, during the period from 
December 2006 to December 2007.

2.  Basic eligibility for entitlement to DEA benefits is not 
established prior to December 17, 2007, because the Veteran 
was not determined to be permanently and totally disabled due 
to service-connected disabilities prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
17, 2007 for the grant of a TDIU have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2009).

2.  The requirements for an effective date earlier than 
December 17, 2007 for award of DEA benefits under Chapter 35 
have not been met.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. 
§§ 3.807, 4.15, 21.3021 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the effective dates 
assigned following the March 2008 grant of entitlement to 
TDIU and basic eligibility to DEA.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006).  Nonetheless, the Board 
observes that the December 2007 VCAA letter with respect to 
the Veteran's TDIU claim discussed how VA determines the 
effective date should his claim be granted.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the agency 
of original jurisdiction must take development or review 
action it deems proper under applicable regulations and issue 
a statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If VA receives a 
notice of disagreement in response to notice of its decision 
on a claim that raises a new issue, section 7105(d) requires 
VA to take proper action and issue a statement of the case if 
the disagreement is not resolved; however, section 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-03 (December 22, 2003), 69 Fed. Reg. 25180 
(2004).   

In this regard, the May 2008 Supplemental Statement of the 
case (SSOC), informed the Veteran of the information and 
evidence needed to substantiate his earlier effective date 
claims.  The SSOC also informed the Veteran of the 
regulations governing effective dates.  Furthermore, all the 
pertinent evidence is already of record.  In light of the 
above, further development in this regard would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
Veteran are to be avoided).  Thus, VA has satisfied its 
obligation to notify. 
 
Additionally, the Veteran has not alleged and the record does 
not show that there is outstanding evidence relevant to the 
issues of entitlement to an earlier effective date.  All of 
the pertinent information is of record.  As such, the Board 
finds the VA's duty to assist in this case has been met.  
Based on the foregoing, there is no prejudice to the Veteran 
in proceeding to consider his claim for this benefit.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Earlier Effective Date

TDIU

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disability precludes the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16(a) 
(2009).  Where the percentage requirement is not met, but the 
Veteran is unemployable due to service-connected disability, 
the case should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
award "shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  The effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
If an increase in disability occurred within one year prior 
to date of receipt of the claim, the increase is effective as 
of the date the increase was "factually ascertainable."  If 
the increase occurred more than one year prior to date of 
receipt of the claim, the increase is effective the date of 
receipt of the claim.  If the increase occurred after the 
date of receipt of the claim, the effective date is the date 
of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 
Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 
12-98 (1998).

Historically, the Board observes that on December 17, 2007, 
the RO received a completed VA Form 21-8940 ("Veteran's 
Application for Increased Compensation Based on 
Unemployability").  In a March 2008 rating decision, the RO 
granted TDIU effective December 17, 2007, the date the TDIU 
claim was received. 

The Veteran's attorney contends that the assignment of the 
effective date for TDIU is incorrect.  He notes that the 
record reflects that the Veteran last worked in 2000 and he 
met the scheduler criteria for individual unemployability 
beginning December 8, 2003.  He asserts that the application 
for TDIU received by VA in December 2007 was not a new claim, 
but a notice of disagreement.  The Veteran's attorney asserts 
that the issue was clearly raised by the record triggering 
VA's duty to sympathetically develop the claim.  

In view of the foregoing, to award TDIU benefits earlier than 
that date established by the RO, it is necessary to determine 
when a claim for that benefit may have been received and when 
it may have been factually ascertainable there was an 
increase in disability to warrant TDIU benefits.  As noted 
above, a "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2009).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under laws administered by VA from a claimant may be 
considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. 38 
C.F.R. § 3.155(a) (2009).  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  Id.

Law and regulations also provide that a report of examination 
or hospitalization may be accepted as an informal claim for 
benefits when certain circumstances are met.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.157 (2009).  In the case 
of a report of examination or hospitalization by VA, the date 
of the examination or treatment will be accepted as the 
informal date of claim if a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. § 
3.157(b)(1).  Alternatively, the date of receipt of evidence 
from a private physician or layperson will be accepted as the 
informal date of claim when the evidence furnished is within 
the competence of the physician or layperson and shows the 
reasonable probability of entitlement to benefits and is 
received within one year of a formal claim for benefits.  38 
C.F.R. § 3.157(b)(2).

In addition, the Federal Circuit has held that once a Veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, the VA must consider total 
disability based on individual unemployability.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Further, a 
more recent decision by the Federal Circuit indicated that an 
appeal seeking an earlier effective date for PTSD benefits is 
sufficient to raise the issue of a Veteran's entitlement to 
an earlier effective date for his TDIU award, even if a 
veteran did not explicitly raise the issue, where the Veteran 
presented persuasive evidence of his unemployability.  See 
Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009).  In 
sum, the Federal Circuit in Comer found that under Roberson, 
a claim for TDIU was not a free-standing claim that must be 
pled with specificity; it was implicitly raised whenever a 
pro se veteran, who presents cogent evidence of 
unemployability, seeks to obtain a higher disability rating. 

As noted above, the RO received the Veteran's initial claim 
of entitlement to TDIU on December 17, 2007.  Prior to such 
date, the Board finds that there is no communication from the 
Veteran, which can reasonably be interpreted as a claim of 
entitlement to TDIU.  The Board notes that it considered 
whether the Veteran's affidavit submitted by the Veteran in 
December 2003 with respect to his service connection claim 
for PTSD could be interpreted as raising the issue of TDIU.  
In this regard, the Veteran states in the consent form that 
he "quit [his] last job with Omaha Public Schools because 
[he] don't get along with people."  While the Board 
acknowledges that the Veteran discussed his inability to 
remain with his previous employer as a result of his PTSD 
symptoms, he does not assert that he is unemployable because 
of such service-connected disability.  Furthermore, the 
record does not contain cogent evidence of unemployability at 
the time of that statement.  In this regard, the record 
contains a VA PTSD examination report dated in December 2003.  
The examiner provided the opinion that "[a]t this point the 
Veteran's PTSD symptoms would contribute to a significant 
degree to his overall employability, but by themselves would 
not render him totally unemployable."  Thus, besides the 
Veteran's statement that he quit his last job because he 
could not get along with others, there was no other evidence 
of record demonstrating unemployability due to his service-
connected disability.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (a claim for an increased rating 
includes a claim for TDIU when "a veteran submits evidence of 
a medical disability, makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability" [emphasis added]).  In addition, it does not 
appear that the Veteran intended to apply for TDIU in 
December 2003, as the May 2004 notice of disagreement and 
October 2004 substantive appeal with respect to his claim for 
an initial higher disability rating for PTSD did not mention 
that his PTSD symptoms affected employment and he requested 
that his PTSD rating should be 70 percent, which is not the 
highest rating available for PTSD.  Therefore, even when read 
sympathetically, the Board is of the opinion that this 
December 2003 communication or the May 2003 notice of 
disagreement cannot be interpreted as an informal claim for 
TDIU benefits.  

Additionally, there is nothing in the evidence of record for 
the year prior to the Veteran's December 2007 claim, which 
indicates that his service-connected disabilities render him 
unemployable.  In this regard, a February 2007 VA 
genitourinary examination notes that the Veteran was recently 
placed on insulin for his service-connected diabetes 
mellitus.  The Veteran reported urinary leakage two to three 
times a day and urinary voiding frequency less than an hour.  
He complained of lethargy, fatigue and weakness.  The Veteran 
was diagnosed with chronic renal insufficiency without 
specific symptoms that cause functional limitations to 
occupational duties.  A February 2007 VA treatment record 
also documents the Veteran's complaints of increased urinary 
frequency.  VA treatment records reveal that the Veteran 
received treatment for his service-connected diabetes and 
chronic renal insufficiency without any indication that his 
service-connected disabilities rendered him unemployable.  

The first competent evidence of unemployability due to the 
Veteran's service-connected disabilities is the January 2008 
VA examination report for PTSD, which contains an opinion 
that the Veteran was exhibiting a severe level of PTSD that 
had gone untreated and that in this specific isolated case, 
the Veteran's PTSD was such that it would be very close to 
rendering him unemployable due to his PTSD alone.  
Furthermore, the January 2008 general VA examination report 
contains the opinion that the Veteran's voiding frequency of 
every 30 to 60 minutes and his urinary incontinence would 
interfere with his ability to drive a school bus.  The 
examiner also noted that the Veteran reported frequent 
hypoglycemic episodes that cause dizziness, decreased vision, 
confusion and shakiness and although a physician has not 
restricted his driving abilities, the Veteran voluntarily 
drives infrequently.  As a result of these examinations, the 
Veteran was awarded TDIU.

Since competent evidence of the Veteran's unemployability due 
to service-connected disabilities under VA standards is not 
present within the one year prior to filing his claim, the 
effective date of the grant of TDIU is the date of his claim.  
There is simply nothing in the facts of this case or in the 
applicable law and regulations, which would support the 
assignment of an effective date earlier than December 17, 
2007, for the Veteran's TDIU rating.  Accordingly, the appeal 
is denied.

Eligibility to Dependents' Educational Assistance (DEA) 
pursuant to Chapter 35 of Title 38, United States Code

Initially, the Board notes that in the March 2008 rating 
decision, the RO granted the Veteran's basic eligibility to 
DEA with an effective date of October 17, 2007.  Thereafter, 
the Veteran filed a notice of disagreement in March 2008 
contending that there was no basis for applying a different 
effective date for DEA benefits than for TDIU.  In a May 2008 
rating decision, the RO determined that clear and 
unmistakable error was found in the assigned effective date 
of October 17, 2007 and basic eligibility for DEA is 
established from December 17, 2007, which is the effective 
date that TDIU was granted.  

For the purposes of DEA under 38 U.S.C. Chapter 35, basic 
eligibility exists if the Veteran was discharged from service 
under conditions other than dishonorable and if he has a 
permanent and total service-connected disability.  38 
U.S.C.A. § 3501 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.807, 
21.3021 (2008).  There are other avenues through which basic 
eligibility may be granted; however, they involve factors not 
applicable in this case, e.g., the death of the Veteran or if 
the Veteran is currently on active duty.  Id.

In the March 2008 notice of disagreement, the Veteran's 
attorney contends that the effective date of eligibility for 
DEA under 38 U.S.C. Chapter 35 should be the date the Veteran 
met the underlying requirements for individual employability.  
Having carefully considered these contentions in light of the 
evidence of record and the applicable law, the Board 
concludes that the Veteran is not entitled to an effective 
date earlier than December 17, 2007 for eligibility for DEA 
under 38 U.S.C. Chapter 35.

In this case, as is discussed more fully above, the Board 
finds that the Veteran does not meet the criteria for a 
permanent and total disability rating for compensation 
purposes prior to December 17, 2007, the date the Veteran 
filed his claim for TDIU and the effective date assigned for 
said claim.  As eligibility for DEA benefits under 38 U.S.C. 
Chapter 35 is predicated on a finding of permanent total 
disability in this case, the effective date of such 
eligibility cannot preceed December 17, 2007.  Eligibility 
for DEA under 38 U.S.C. Chapter 35 is, effectively, derived 
from and cannot precede that date.  Therefore, the law is 
dispositive of the issue; and, as such, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

1.  Entitlement to an effective date prior to December 17, 
2007 for the grant of TDIU is denied.

2.  Entitlement to an effective date prior to December 17, 
2007 for eligibility for DEA is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


